DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on November 13, 2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance.  The lateral arm actuator for an extendable awning assembly as claimed is not shown or suggested in the prior art because of the use of a lateral arm actuator which includes a gas spring, an awning knuckle with first and second connectors that are pivotally connected to each other, and a continuous loop cable that is positioned over a fitting, along said gas spring, across said awning knuckle and engaging a hook on said second connector.
The prior art as disclosed by Wagner et al. (US 6,971,433) shows the use of an automatic retractable awning which includes an awning that is disposed on a roller, a pair of scissors type support arms, and a cable with an actuator for extending and retracting said awning.  Solomon et al. (US 9,068,628) discloses a robotic arm with a continuous loop strap drive train.  Nishizawa et al. (US 7,101,363) discloses a manipulator arm with first and second connectors that are pivotally connected to each other to form a knuckle, and a continuous loop actuator cable which passes through said knuckle for extending and retracting said arm.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 25, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617